DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-12 are pending and are currently under examination wherein claims 1-12 have been preliminarily amended. 

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a well asserted utility or a well-established utility.
Claims 8-12 specify the use of the alloy without specifying any features of the alloy and therefore do not meet the statutory requirements of 35 U.S.C. 101. 
Claims 8-12 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a well asserted utility or a well-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to the recitation “and a strain rate of 4 x 10 6” it is unclear what strain is intended to be claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 8,394,210). 

Element
Instant Claim
(mass percent)
Cao et al. (‘210)
(weight percent)
Overlap
Ni
>50 – <55
>31.32 – 61.5
>50 – <55
Cr
>17 – < 21 
9 – 20 
>17 – 20 
Nb
>4.8 – < 5.2
3.0 – 5.5 
>4.8 – < 5.2
Mo
>2.8 – < 3.3 
1 – 3 
>2.8 – 3 
Ti
>0.8 – <1.15 
0.3 – 3 
>0.8 – <1.15
Al
>0.4 – <0.6 
0.2 – 2 
>0.4 – <0.6
C
0 – 0.045 
less than 0.1
0 – 0.045
Co
0 – 1 
0 – 0.15 
0 – 0.15 
Mn
0 – 0.35 
0 – 0.012 
0 – 0.012 
Si
0 – 0.35 
0 – 0.014 
0 – 0.014 
S
0 – 0.01 
0 – 0.005 
0 – 0.005 
Cu
0 – 0.3 
-
0
P
0.001 – 0.02
< 0.003
0.001 – < 0.003 
B
0.001 – 0.01 
0 – 0.01 
0.001 – 0.01
Fe
Balance
25 – 35 
Balance 


The Examiner notes that the amounts of nickel, chromium, niobium, molybdenum, titanium, aluminum, carbon, cobalt, manganese, silicon, sulfur, copper and iron for the alloys disclosed by Cao et al. (‘210) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of nickel, chromium, niobium, molybdenum, titanium, aluminum, carbon, cobalt, manganese, silicon, sulfur, copper and iron from the amounts disclosed by Cao et al. (‘210) because Cao et al. (‘210) discloses the same utility throughout the disclosed ranges. 
Still regarding claim 1, Cao et al. (‘210) discloses VIM (vacuum induction melting) followed by a heat treatment at 1750⁰F (954⁰C) for 1 hour air cooled to 1325⁰F (718⁰C) for 8 hours; furnace cooling to 1150⁰F (621⁰C) for 8 hours and then air cooling to room temperature (column 12). The Examiner notes that the temperatures/times of heat treatment disclosed by Cao et al. (‘210) would overlap or would be close enough to that of Cao et al. (‘210) to establish prima facie evidence of obviousness. MPEP 2144.05 Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971). 
In regard to claim 2, Cao et al. (‘210) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (column 2 and Table 1). 
Element
Instant Claim
(mass percent)
Cao et al. (‘210)
(weight percent)
Overlap
Ni
>50 – <55
>31.32 – 61.5
>50 – <55
Cr
>17 – < 21 
9 – 20 
>17 – 20 
Nb
>4.8 – < 5.2
3.0 – 5.5 
>4.8 – < 5.2
Mo
>2.8 – < 3.3 
1 – 3 
>2.8 – 3 
Ti
>0.8 – <1.15 
0.3 – 3 
>0.8 – <1.15
Al
>0.4 – <0.6 
0.2 – 2 
>0.4 – <0.6
C
0 – 0.045 
less than 0.1
0 – 0.045
Co
0 – 1 
0 – 0.15 
0 – 0.15 
Mn
0 – 0.35 
0 – 0.012 
0 – 0.012 
Si
0 – 0.35 
0 – 0.014 
0 – 0.014 
S
0 – 0.01 
0 – 0.005 
0 – 0.005 
Cu
0 – 0.3 
-
0
P
0.001 – 0.02
< 0.003
0.001 – < 0.003 
B
0.001 – 0.01 
0 – 0.01 
0.001 – 0.01
Fe
Balance
25 – 35 
Balance 


The Examiner notes that the amounts of nickel, chromium, niobium, molybdenum, titanium, aluminum, carbon, cobalt, manganese, silicon, sulfur, copper and iron for the alloys disclosed by Cao et al. (‘210) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of nickel, chromium, niobium, molybdenum, titanium, aluminum, carbon, cobalt, manganese, silicon, sulfur, copper and iron from the amounts disclosed by Cao et al. (‘210) because Cao et al. (‘210) discloses the same utility throughout the disclosed ranges. 
Ex parte Khusid, Bezgodova, and Ruben, 174 USPQ 59 (Bd. Pat. App. & Int. 1971). 
	In regard to claim 4, Cao et al. (‘210) discloses wherein boron may be present up to 0.01 weight percent (100 ppm) (column 2) and phosphorus would less than 0.003 weight percent (30 ppm) (Table 1). Thus, the total quantity of phosphorus and boron would be less than 130 ppm. 
	In regard to claim 5, Cao et al. (‘210) discloses wherein the alloys would have high corrosion and SCC resistance (columns 15-16). Therefore, it would be expected that the nickel base alloys of Cao et al (‘210) would have the claimed reduction of area at break Z ≥ 0.57 during the use of an NaCl solution with additions of CO2 and H2S since the alloys of Cao et al. (‘210) and the alloys of the instant invention have a substantially similar composition as well as a substantially similar processing.
	In regard to claim 6, Cao et al. (‘210) discloses wherein the alloys would have a reduction of area at room temperature of from 41.6 to 55.5% (claim 3). Therefore, it would be expected that the nickel base alloys of Cao et al (‘210) would have the claimed reduction of area at break of the specimens exposed to a 24% NaCl solution with additions of CO2 and H2S  brought about at 149⁰C and a strain rate of 4 x 10 6 since the alloys of Cao et al. (‘210) and the alloys of the instant invention have a substantially similar composition as well as a substantially similar processing.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 8,394,210) as applied to claim 1, and further in view of McKamey et al. (Creep Properties of Phosphorus+Boron-Modified Alloy 718). 
In regard to claim 3, Cao et al. (‘210) discloses nickel base alloys that may include phosphorus as an impurity with boron amounts up to 0.01 weight percent, which would include 30 to 60 ppm (column 2 and Table 1), but Cao et al. (‘210) does not specify wherein the phosphorus content would be 70 to 130 ppm. 
McKamey et al. teaches that up to 0.022 weight percent (220 ppm) of phosphorus may be added in order to optimize the average rupture life (Introduction). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to add up to 0.022 weight percent phosphorus, as disclosed by McKamey et al., to the nickel base alloys of Cao et al. (‘210), in order to optimize the average rupture life, as disclosed by McKamey et al. (Introduction). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759